Case: 21-50464     Document: 00516102515         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 22, 2021
                                  No. 21-50464
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elmer Josue Rivas-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:21-CR-70-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Elmer Josue Rivas-Garcia appeals his sentence of 46 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He argues
   that the recidivism enhancement under 8 U.S.C. § 1326(b) is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50464     Document: 00516102515          Page: 2   Date Filed: 11/22/2021




                                   No. 21-50464


   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. He concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve the issue for further review. The Government moves for
   summary affirmance, asserting that Rivas-Garcia’s argument is foreclosed.
          The parties are correct that Rivas-Garcia’s assertion is foreclosed by
   Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                        2